Case 1:21-cv-00204-MSM-PAS Document 22 Filed 07/21/21 Page 1 of 2 PageID #: 358




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

    UNEST HOLDINGS, INC.,                               :
                                                        :
                           Plaintiff,                   :
                                                        :
           v.                                           :   C.A. No. 1:21-cv-00204-MSM-PAS
                                                        :
    ASCENSUS, LLC; ASCENSUS BROKER                      :
    DEALER SERVICES, LLC; and                           :
    ASCENSUS COLLEGE SAVINGS                            :
    RECORDKEEPING SERVICES, LLC,                        :
                                                        :
                           Defendants.                  :


                STIPULATION TO EXTEND TIME TO FILE PLAINTIFF’S
                 OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

           Plaintiff UNest Holdings, Inc. (“Plaintiff”) and Defendants Ascensus, LLC,

    Ascensus Broker Dealer Services, LLC, and Ascensus College Savings Recordkeeping

    Services, LLC (together, “Defendants”) hereby stipulate and agree that Plaintiff shall

    have an extension of time through September 3, 2021, to oppose or otherwise respond to

    Defendants’ Motion to Dismiss in the above-entitled matter.

           As grounds for the extension, Plaintiff states that due to the press of business and

    the previously scheduled commitments of Plaintiff’s counsel in the month of August, an

    extension is needed to respond to Defendants’ Motion to Dismiss.            Further, this is

    Plaintiff’s first such request, and Defendants’ counsel has agreed to the extension.

    DATED:         July 21, 2021
Case 1:21-cv-00204-MSM-PAS Document 22 Filed 07/21/21 Page 2 of 2 PageID #: 359




    Plaintiff,                                       Defendants,

    UNEST HOLDINGS, INC.                             ASCENSUS, LLC, ASCENSUS BROKER
                                                     DEALER SERVICES, LLC, AND ASCENSUS
    By its Attorneys,                                COLLEGE SAVINGS RECORDKEEPING
                                                     SERVICES, LLC

                                                     By their Attorneys,

    /s/ Joseph A. Farside, Jr.                       /s/ Mitchell R. Edwards
    Joseph A. Farside, Jr. (#7559)                   Gerald J. Petros (#2931)
    Krystle G. Tadesse(#7944)                        Mitchell R. Edwards (#6942)
    Samantha M. Vasques (#9386)                      Hinckley Allen & Snyder LLP
    LOCKE LORD LLP                                   100 Westminster Street, Suite 1500
    2800 Financial Plaza                             Providence, RI 02903
    Providence, RI 02903                             (401) 274-2000
    (401) 274-9200                                   (401) 277-9600 (Fax)
    (401) 276-6611 (Fax)                             gpetros@hinckleyallen.com
    joseph.farside@lockelord.com                     medwards@hinckleyallen.com
    krystle.tadesse@lockelord.com
    samantha.vasques@lockelord.com                   Steven E. Bizar (admitted pro hac vice)
                                                     Julia Chapman (admitted pro hac vice)
                                                     John P. McClam (admitted pro hac vice)
                                                     DECHERT LLP
                                                     2929 Arch Street
                                                     Philadelphia, PA 19104
                                                     (215) 994-4000
                                                     steven.bizar@dechert.com
                                                     julia.chapman@dechert.com
                                                     john.mcclam@dechert.com


                                CERTIFICATE OF SERVICE

           I hereby certify that on the 21st day of July, 2021, this document, filed through
    the ECF system, will be sent electronically to the registered participants as identified on
    the Notice of Electronic Filing (NEF), and paper copies will be sent to those indicated as
    non-registered participants.

                                                         /s/ Joseph A. Farside, Jr.
